Ireland, Associate Justice.
This is the third time this case has been before this court.
When here before it was reversed for errors in the charge to the jury.
The errors assigned in this record are, (1) Error in charge to the jury, especially in the eighth clause ; (2) The court erred in refusing each and all the instructions asked and in overruling motion for new trial.
The matter complained of in eighth clause of the charge is in charging the jury that they must be satisfied beyond a reasonable doubt of the felonious intent with which the property was taken ; “ if you are not satisfied beyond a reasonable doubt of the honest or felonious intent, you must acquit.”
*133We think the fair deduction to be drawn from the use of these words is that the jury must be satisfied beyond a reasonable doubt that the property was fraudulently taken before a conviction could be had ; that is, if after due attention to the law and the facts in evidence, there remained on their minds a reasonable doubt as to the intent with which the act was done, that the defendant was to be acquitted.
We think no other reasonable construction can be given to this language, and that it could not have misled the jury to defendant’s prejudice. No valid objection can be raised to the remainder of the charge, and those refused were very clearly embraced in those given. The defendant appears to have had a fair trial, and the evidence being such as might well satisfy a jury beyond a reasonable doubt of the guilt of the defendant, we cannot say that the conviction is wrong ; and there being no error in the judgment, it is affirmed.
Affirmed.